             Case 9:19-bk-12044-DS                   Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                     Main Document     Page 1 of 16

Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
Numbers, State Bar Number & Email Address
 Stephen L. Burton SBN. 113748
 Stephen L. Burton
 16133 Ventura Boulevard, 7th Floor
 Encino, California 91436
 Tel. 818-501-5055
 Fax: 818-501-5849
 E-mail: steveburtonlaw@aol.com




     Debtor appearing without attorney
     Attorney for Debtor

                                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION                                        DIVISION

List all names (including trade names) used by Debtor                          CASE NUMBER: 9:19-BK-12044-MB
within the last 8 years.
                                                                               CHAPTER 13
In re:
                                                                                                     CHAPTER 13 PLAN
 ANNABEL HERNANDEZ MUNOZ
                                                                                                      Original
                                                                                                      1st Amended*
                                                                                                      2nd Amended*
                                                                                                      ___ Amended*
                                                                                  *list below which sections have been changed:
                                                                                 Class 1b other Re: HOA



                                                                                               [FRBP 3015(b); LBR 3015-1]
                                                                               11 U.S.C. SECTION 341(a) CREDITORS’ MEETING:
                                                                               Date: 01/08/2020
                                                                               Time: 10:00 am
                                                                               Address: 1415 State Street, Rm-148,
                                                                                         Santa Barbara, California 93101

                                                                               PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                               Date: 04/16/2020
                                                                               Time: 10:00 am
                                                                               Address: 1415 State Street, Courtroom 201
                                                                                         Santa Barbara, CA 93101
                                                                  Debtor(s).

                    “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
             “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 1                                 F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 2 of 16

Part 1: PRELIMINARY INFORMATION
TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate that the option is appropriate, or permissible, in your situation. A Plan that does not comply with local rules
and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if you have
one. If you do not have an attorney, you may wish to consult one.

TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be
reduced, modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).
Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as “Not included,” if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

  1.1    Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
         and/or Section IV (11 U.S.C. § 506(a) and (d)):
            Included        Not included

  1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section IV
         (11 U.S.C. § 522(f)):
             Included        Not included

  1.3    Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
         pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
         term of 60 months:
            Included        Not included

  1.4    Other Nonstandard Plan provisions, set out in Section IV:
            Included      Not included


ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM, EXCEPT
AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a discharge of
debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 2                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 3 of 16

Part 2: PLAN TERMS
Debtor proposes the following Plan terms and makes the following declarations:
Section I. PLAN PAYMENT AND LENGTH OF PLAN
  A. Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due date
     falls on the 29th, 30th, or 31st day of the month, payment is due on the 1st day of the following month (LBR
     3015-1(k)(1)(A)).
              Payments by Debtor of:
               2,303.53
              $_______________                                               138,212.00
                                                               60 totaling $_______________.
                               per month for months 1 through ____
              $_______________ per month for months ____ through ____ totaling _______________.
              $_______________ per month for months ____ through ____ totaling $_______________.
              $_______________ per month for months ____ through ____ totaling $_______________.
              For a total plan length of ____
                                          60 months totaling $_______________.
                                                              138,212.00
  B. Nonpriority unsecured claims.
              The total amount of estimated non-priority unsecured claims is ________BBBBBBBB__.
                                                                              60,530.00
              1.     Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
                     unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
                     below. If both options below are checked, the option providing the largest payment will be effective.


                     a.                            90.00
                                “Percentage” plan: ______% of the total amount of these claims, for an estimated total payment
                                of $_______________.
                                    152,734.00
                     b.         “Residual” plan: The remaining funds, after disbursements have been made to all other
                                creditors provided for in this Plan, estimated to pay a total of $ _____________ and ______% to
                                claims in Class 5. The amount distributed to Class 5 claims may be less than the amount
                                specified here depending on the amount of secured and priority claims allowed.
              2.     Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
                     unsecured claims will be made in at least the greater of the following amounts:
                     a. the sum of $_______________, representing the liquidation value of the estate in a hypothetical
                        Chapter 7 case under 11 U.S.C. § 1325(a)(4), or
                     b. if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                        $_______________, representing all disposable income payable for 60 months under the means test.
  C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
     the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
     unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
     received for the term of the plan. The Debtor may retain a total of $500 of the sum of the federal and state tax
     refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee or
     directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
     payments stated in Section I.A., above. The refunds are pledged to the plan in addition to the amounts stated in
     Section I.A. and can be used by the Chapter 13 Trustee to increase the percentage paid to general unsecured
     creditors without further order of the Bankruptcy Court.
  D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the
     Chapter 13 Trustee is authorized, but not required, to commence paying those charges 90 days after that notice is
     filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under FRBP
     3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 3                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 4 of 16

  E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim secured
     by personal property where such security interest is attributable to the purchase of such property and preconfirmation
     payments on leases of personal property whose allowed claim is impaired by the terms proposed in this Plan. Debtor
     must make preconfirmation adequate protection payments and preconfirmation lease payments to the Chapter 13
     Trustee for the following creditor(s) in the following amounts:

                                                                                                         Last 4 Digits
                  Creditor/Lessor Name                          Collateral Description                                              Amount
                                                                                                         of Account #

             NONE




        Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the
        date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s) and/or
        preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection payment or
        preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as practicable after the
        payment is received and posted to the Chapter 13 Trustee’s account. The Chapter 13 Trustee will collect his or her
        statutory fee on all receipts made for preconfirmation adequate protection payments or preconfirmation lease
        payments.
  F. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the ordinary
     course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.
  G. The Chapter 13 Trustee is authorized to disburse funds after the date Plan confirmation is announced in open court.
  H. Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
     appropriate taxing authorities.
  I.    Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable after
        the date of the filing of the bankruptcy petition.
  J.    If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
        creditor on that lien until the Plan confirmation order is entered.
  K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property that
     secures claims paid under the Plan.
Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:
       Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment
       of claims as follows:
A. ORDER OF PAYMENT OF CLAIMS:
       1st If there are Domestic Support Obligations, the order of priority will be:
                (a) Domestic Support Obligations and the Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan
                    Payments made to date;
                (b) Administrative expenses (Class 1(a)) until paid in full;
              If there are no Domestic Support Obligations, the order of priority will be:
                (a) The Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan Payments made to date;
                (b) Administrative expenses (Class 1(a)) until paid in full.
       2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full except
           as otherwise provided in this Plan.
       3rd Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment will
           be made on nonpriority unsecured claims until all the above administrative, secured and priority claims have been
           paid in full unless otherwise provided in this Plan.


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 4                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                   Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                     Main Document     Page 5 of 16

        B.     CLASSIFICATION AND TREATMENT OF CLAIMS:

                                                                         CLASS 1


                        ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

 Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in
 full must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
 allowed administrative expense, controls over any contrary amount listed below.

                                                            AMOUNT OF                    INTEREST                             TOTAL
                     CATEGORY
                                                           PRIORITY CLAIM                RATE, if any                        PAYMENT

 a. Administrative Expenses

 (1)         Chapter 13 Trustee’s Fee – estimated at 11% of all payments to be made to all classes through this Plan.

 (2)         Attorney’s Fees                             $ 3,500.00                                                   $ 3,500.00

 (3)         Chapter 7 Trustee's Fees

 (4)         Other

 (5)         Other

 b. Other Priority Claims

  (1)        Internal Revenue Service                    $ 20,000.00                         0.00%                    $ 20,000.00

  (2)        Franchise Tax Board                                                             0.00%

  (3)        Domestic Support Obligation                                                     0.00%

  (4)        Other                                                                           0.00%

 c.     Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the
        Plan pursuant to 11 U.S.C. §1322(a)(4) (this provision requires that payments in Part 2 Section I.A. be for a term of
        60 months)
        (specify creditor name):

 NONE                                                                                        0.00%                              0.00%

                                                                                             0.00%                               0.00%



      See attachment for additional claims in Class 1.




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                 Page 5                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 6 of 16

                                                                         CLASS 2


                   CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE
                      ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE

Check one.

        None. If “None” is checked, the rest of this form for Class 2 need not be completed.

        Debtor will maintain and make the current contractual installment payments on the secured claims listed below, with
        any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless otherwise
        ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as
        specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through disbursements by the
        Chapter 13 Trustee, with interest, if any, at the rate stated.

        The arrearage amount stated on a proof of claim controls over any contrary amount listed below.


                                                                                                  ESTIMATED             POST-
                                            LAST 4
                                                     AMOUNT OF                                     MONTHLY  ESTIMATED PETITION
                                           DIGITS OF            INTEREST
      NAME OF CREDITOR                               ARREARAGE,                                    PAYMENT    TOTAL   PAYMENT
                                           ACCOUNT                RATE
                                                       IF ANY                                         ON    PAYMENTS DISBURSING
                                           NUMBER
                                                                                                  ARREARAGE             AGENT

FCI                                                                                                                                           Trustee
                                            0696           $ 30,000.00             0.00%          $ 500.00            $ 30,000.00             Debtor

LUMINARIA HOA                                                                                                                                 Trustee
                                            3701           $ 23,568.30            0.00%           $ 392.81             $ 23,568.30            Debtor
                                                                                                                                              Trustee
                                                                                  0.00%
                                                                                                                                              Debtor



    See attachment for additional claims in Class 2.


                                                                       CLASS 3A


                                     UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR
 Check one.

             None. If “None” is checked, the rest of this form for Class 3A need not be completed.

         Debtor will make regular payments, including any preconfirmation payments, directly to the following creditors
 in accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):
 ______________________________________________________________________________________________
 ______________________________________________________________________________________________
 _____________________________________________________________________________________________.
 The claims of these creditors are unimpaired under the plan.



    See attachment for additional claims in Class 3A.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 6                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 7 of 16


                                                                       CLASS 3B


               CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED
                            AND PAID IN FULL DURING THE TERM OF THIS PLAN.

 Check one.

             None. If “None” is checked, the rest of this form for Class 3B need not be completed.

             Debtor proposes:

              Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
              claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this
              Plan over any contrary amounts listed below.

                  (a)    Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this
                         Plan, the dollar amount of secured claims in this Class 3B should be as set forth in the column
                         headed “Secured Claim Amount.” For that dollar amount to be binding on the affected parties, either

                         (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim
                             and/or avoiding the lien, or

                         (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such
                              a motion; the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating
                              that this Plan includes valuation and lien avoidance, and/or avoidance of a judicial lien or
                              nonpossessory, nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if
                              any one of those conditions is not satisfied, then the claim will not be bifurcated into a secured
                              part and an unsecured part pursuant to this sub-paragraph.

                 (b)     Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim
                         will be treated as a nonpriority unsecured claim in Class 5 below.


                                          LAST 4
                                                                             SECURED                             ESTIMATED             ESTIMATED
                                         DIGITS OF           CLAIM                             INTEREST
     NAME OF CREDITOR                                                         CLAIM                               MONTHLY                TOTAL
                                         ACCOUNT             TOTAL                               RATE
                                                                             AMOUNT                               PAYMENT              PAYMENTS
                                         NUMBER

                                                                                                  0.00%



                                                                                                  0.00%




    See attachment for additional claims in Class 3B.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 7                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 8 of 16


                                                                        CLASS 3C


                    CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID
               IN FULL DURING THE TERM OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF
                                          ARREARS, IF APPLICABLE.

 Check all that apply.

             None. If “None” is checked, the rest of this form for Class 3C need not be completed.

              Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These
              claims will not be bifurcated. The claim amounts listed on a proof of claim control this Plan over any contrary
              amounts listed below.

                                  IMPAIRED CLAIMS PAID THROUGH THE PLAN BY THE TRUSTEE
                                            LAST 4
                                                                                                                 ESTIMATED              ESTIMATED
                                           DIGITS OF                                        INTEREST
      NAME OF CREDITOR                                          CLAIM TOTAL                                       MONTHLY                 TOTAL
                                           ACCOUNT                                            RATE
                                                                                                                  PAYMENT               PAYMENTS
                                           NUMBER

                                                                                                0.00%


                                                          CURE AND MAINTAIN CLAIMS

             Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
             claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan.
             These payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below.
             Debtor will cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the
             Chapter 13 Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of
             claim controls over any contrary amount listed below.

                                                                                                Cure of Default
                                        LAST 4
                                       DIGITS OF                              ESTIMATED            ONGOING
    NAME OF CREDITOR                                     AMOUNT OF                      ESTIMATED
                                       ACCOUNT                      INTEREST   MONTHLY             PAYMENT
                                                         ARREARAGE,                       TOTAL
                                       NUMBER                         RATE   PAYMENT ON           DISBURSING
                                                           IF ANY                       PAYMENTS
                                                                             ARREARAGE               AGENT

                                                                                                                                              Trustee
                                                                                   0.00%
                                                                                                                                              Debtor



    See attachment for additional claims in Class 3C.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 8                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document     Page 9 of 16

                                                                       CLASS 3D


                                          SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

 Check one.

        None. If “None” is checked, the rest of this form for Class 3D need not be completed.

        The claims listed below were either:

   1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
      vehicle acquired for the personal use of Debtor, or
   2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
      value.
 These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a
 proof of claim controls over any contrary amount listed below.

                                                    LAST 4
                                                                                                            ESTIMATED                ESTIMATED
                                                   DIGITS OF             INTEREST
             NAME OF CREDITOR                                CLAIM TOTAL                                     MONTHLY                   TOTAL
                                                   ACCOUNT                 RATE
                                                                                                             PAYMENT                 PAYMENTS
                                                   NUMBER

                                                                                             0.00%

                                                                                             0.00%

                                                                                             0.00%



    See attachment for additional claims in Class 3D.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 9                                  F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document    Page 10 of 16

                                                                          CLASS 4


                                OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                                 AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                    WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)

   Check one.

         None. If “None” is checked, the rest of this form for Class 4 need not be completed.

         Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
         claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
         payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
         cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13
         Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls
         over any contrary amount listed below.

                                                                                                  Cure of Default
                                          LAST 4
                                         DIGITS OF                              ESTIMATED                                                   ONGOING
    NAME OF CREDITOR                                       AMOUNT OF                      ESTIMATED
                                         ACCOUNT                      INTEREST   MONTHLY                                                    PAYMENT
                                                           ARREARAGE,                       TOTAL
                                         NUMBER                         RATE   PAYMENT ON                                                  DISBURSING
                                                             IF ANY                       PAYMENTS
                                                                               ARREARAGE                                                      AGENT

                                                                                                                                                  Trustee
                                                                                       0.00%
                                                                                                                                                  Debtor

                                                                                                                                                  Trustee
                                                                                      0.00%
                                                                                                                                                  Debtor

                                                                                                                                                  Trustee
                                                                                       0.00%
                                                                                                                                                  Debtor



    See attachment for additional claims in Class 4.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 10                                 F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document    Page 11 of 16

                                                                         CLASS 5A


                                NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
 Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.



                                           SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
      None. If “None” is checked, the rest of this form for Class 5 need not be completed.

                                                                         CLASS 5B

       Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
       claims listed below on which the last payment is due after the final Plan payment. The contractual installment
       payments will be disbursed by Debtor.
                                                                           LAST 4
                                                                                                               ESTIMATED                 ESTIMATED
                                                                          DIGITS OF         INTEREST
                      NAME OF CREDITOR                                                                          MONTHLY                    TOTAL
                                                                          ACCOUNT             RATE
                                                                                                                PAYMENT                  PAYMENTS
                                                                          NUMBER

                                                                                            0.00%

                                                                                             0.00%


                                                                         CLASS 5C

       Other separately classified nonpriority unsecured claims.
                                                                        LAST 4
                                                                                        AMOUNT TO BE              INTEREST             ESTIMATED
                                                                       DIGITS OF
                     NAME OF CREDITOR                                                    PAID ON THE                RATE             TOTAL AMOUNT
                                                                       ACCOUNT
                                                                                            CLAIM                                     OF PAYMENTS
                                                                       NUMBER
                                                                                                                     0.00%

                                                                                                                     0.00%


    See attachment for additional claims in Class 5.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 11                                 F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document    Page 12 of 16

                                                                          CLASS 6


                                                           SURRENDER OF COLLATERAL
    Check one.
         None. If “None” is checked, the rest of this form for Class 6 need not be completed.
         Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. Debtor
         requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
         and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
         the disposition of the collateral will be treated in Class 5 above.
              Creditor Name:                                                               Description:




         See attachment for additional claims in Class 6.




                                                                          CLASS 7


                                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 Any executory contracts or unexpired leases not listed below are deemed rejected.

 Check one.

             None. If “None” is checked, the rest of this form for Class 7 need not be completed.

              The executory contracts and unexpired leases listed below are treated as specified (identify the contract or
              lease at issue and the other party(ies) to the contract or lease):

       Creditor Name:

       Description:
                                      Rejected                                       Assumed; cure amount (if any): $________________,
                                                                                     to be paid over _________ months

       Creditor Name:

       Description:
                                      Rejected                                       Assumed; cure amount (if any): $________________,
                                                                                     to be paid over _________ months

       Payments to be cured within _____ months of filing of the bankruptcy petition. All cure payments will be
       made through disbursements by the Chapter 13 Trustee.


         See attachment for additional claims in Class 7.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 12                                 F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document    Page 13 of 16

Section III. PLAN SUMMARY


                        CLASS 1a                                                                                   $ 3,500.00

                        CLASS 1b                                                                                  $ 20,000.00

                        CLASS 1c
                        CLASS 2                                                                                   $ 53,568.00

                        CLASS 3B
                        CLASS 3C
                        CLASS 3D
                        CLASS 4
                        CLASS 5A                                                                                  $ 60,530.00

                        CLASS 5C
                        CLASS 7
                        SUB-TOTAL                                                                               $ 137,599.00

                        CHAPTER 13 TRUSTEE'S FEE                                                                  $ 15,136.00
                        (Estimated 11% unless advised otherwise)
                         TOTAL PAYMENT                                                                          $ 152,734.00

Section IV. NON-STANDARD PLAN PROVISIONS
              None. If “None” is checked, the rest of Section IV need not be completed.
       Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this
       separate Section IV of this Plan and must check off the “Included” box or boxes in Paragraphs 1.1, 1.2, 1.3
       and/or 1.4 of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these
       requirements is ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in
       this mandatory Chapter 13 Plan form, or any Plan provision deviating from this form.
       The nonstandard Plan provisions seeking modification of liens and security interests address only those
       liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
       reserved as to any matters not currently known to Debtor.
              A. Debtor’s Intent to File Separate Motion to Value Property Subject to Creditor’s Lien or Avoid Creditor’s Lien
                 [11 U.S.C. § 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy
                 estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
              B. Debtor’s Intent to File Separate Motion to Avoid Creditor’s Judicial Lien or Nonpossessory, Nonpurchase
                 Security Interest [11 U.S.C. § 522(f)]. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
                 nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
                 pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the
                 Chapter 13 Trustee will not pay any claim filed based on that lien as a secured claim.
              Name of Creditor Lienholder/Servicer:
              Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


              Name of Creditor Lienholder/Servicer:
              Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


                  See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f)
                  motion.

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 13                                 F 3015-1.01.CHAPTER13.PLAN
             Case 9:19-bk-12044-DS                   Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                          Desc
                                                     Main Document    Page 14 of 16

              C. Debtor’s Request in this Plan to Modify Creditor’s Secured Claim and Lien. Debtor proposes to modify the
                 following secured claims and liens in this Plan without a separate motion or adversary proceeding - this
                 Plan will serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this
                 option, Debtor must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all
                 related exhibits as instructed in that form. Note: Not all Judges will grant motions to value and/or
                 avoid liens through this Plan. Please consult the specific Judge’s Instructions/Procedures on the
                 court’s website for more information.


                              DEBTOR’S REQUEST TO MODIFY CREDITOR’S SECURED CLAIM AND LIEN
                  TO CREDITOR LIENHOLDER/SERVICER __________________________________________________
                  _____________________________________________________________________________________

                              Real property collateral (street address and/or legal description or document recording number,
                              including county of recording):
                              ______________________________________________________________________________
                              (attach page with legal description of property or document recording number as appropriate).

                              Other collateral (add description such as judgment date, date and place of lien recording, book
                              and page number):
                              ______________________________________________________________________________

                            11 U.S.C. § 522(f) – Debtor seeks avoidance of your lien(s) on the above described collateral
                            effective immediately upon issuance of the order confirming this Plan.

                            11 U.S.C. § 506(a) and (d) – Debtor seeks avoidance of your lien(s) on the above described collateral
                            that will be effective upon the earliest to occur of either payment of the underlying debt determined
                            under nonbankruptcy law or one of the following:
                       (check all that apply and see LBR Form F 4003-2.4.ORDER.AFTERDISCH):
                            (1) discharge under 11 U.S.C. § 1328, or

                            (2) Upon completion of all Plan payments.

                  Value of collateral: ........................................................................................................$_______________
                  Liens reducing equity (to which subject lien can attach):
                                 $_______________ + $_______________ + $_______________ = $_______________)
                  Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)): …………….($_______________)
                  Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
                  and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
                  Attachment B, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate
                  Attachment B, C and/or D which are also mandatory court forms for modification of each secured
                  claim and lien.)
                  Amount of remaining secured claim (negative results should be listed as $-0-): .......... $_______________
                  Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally
                  Class 3).


         See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                  Page 14                                   F 3015-1.01.CHAPTER13.PLAN
Case 9:19-bk-12044-DS   Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58   Desc
                        Main Document    Page 15 of 16
             Case 9:19-bk-12044-DS                  Doc 37 Filed 03/24/20 Entered 03/24/20 21:17:58                                      Desc
                                                    Main Document    Page 16 of 16

                         ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                             (11 U.S.C. §§ 506: valuation/lien avoidance by separate motion(s))


     None. If “None” is checked, the rest of this Attachment A need not be completed.


1. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 2nd Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

2. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 3rd Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

3. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 4th Lien on 123 Main St.): ___________________________________________
        ________________________________________________________________________________.

4. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 2nd Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

5. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 3rd Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

6. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 4th Lien on 456 Broadway): __________________________________________
        ________________________________________________________________________________.

7. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 2nd Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

8. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 3rd Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

9. Creditor Lienholder/Servicer: ___________________________________________________________.
        Subject Lien (e.g., 4th Lien on 789 Crest Ave.): __________________________________________
        ________________________________________________________________________________.

(Attach additional pages for more liens/provisions.)


CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee.
I certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

                      03/21/2020
Executed on (date) ________________

             Stephen L. Burton
Printed Name ___________________________________                              Signature:
                                                                                      e: _______________________________________
                                                                                         __
                                                                                         ________
                                                                                               __
                                                                                                ____________________________
   Attorney for Debtor or             Debtor appearing without attorney




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

April 2019                                                                Page 16                                 F 3015-1.01.CHAPTER13.PLAN
